Name: Commission Regulation (EEC) No 1775/90 of 28 June 1990 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom, Greece and Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 90 Official Journal of the European Communities No L 163/9 COMMISSION REGULATION (EEC) No 1775/90 of 28 June 1990 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom, Greece and Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 747/90 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1 889/87 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the pound sterling, Greek drachma and Spanish peseta during the reference period 20 to 26 June 1990 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (*), as last amended by Regulation (EEC) No 1 536/90 (6), entail , in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 f), as last amended by Regulation (EEC) No 3672/89 (8), an increase in the monetary compensatory amounts applicable in the pigmeat sector in the United Kingdom, Greece and Spain, effective from 1 July 1990 order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88 , HAS ADOPTED THIS REGULATION : Article 1 In Annex XI to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates ECU 1 = £ ... Applicable until ECU 1 = £ ... Applicable from 'Pigmeat 0,756267 30 June 1990 0,823205 1 July 1990' Article 2 In Annex XI to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates ECU 1 = Dra ... Applicable until ECU 1 = Dra ... Applicable from 'Pigmeat 220,221 30 June 1990 226,524 1 July 1990' (') OJ No L 312, 18 . 11 . 1988, p. 16. (2) OJ No L 82, 29. 3 . 1990, p. 24. O OJ No L 164, 24. 6. 1985, p. 6. (4) OJ No L 182, 3. 7 . 1987, p. 1 . O OJ No L 164, 24. 6. 1985, p. 11 . (*) OJ No L 145, 8 . 6 . 1990, p. 8 . O OJ No L 310, 21 . 11 . 1985, p. 4. (8) OJ No L 358 , 8 . 12. 1989, p. 28 . No L 163/10 Official Journal of the European Communities 29 . 6 . 90 Article 3 In Annex V to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates ECU 1 = Pta ... Applicable until ECU 1 - Pta ... Applicable from 'Pigmeat 147,650 30 June 1990 146,893 1 July 1990' Article 4 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1990. For the Commission Ray MAC SHARRY Member of the Commission